Citation Nr: 1317382	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, claimed as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran filed a claim for service connection for chest pain.  In August 2004, the Board remanded, in pertinent part, the Veteran's application to reopen his claim for service connection for chest pain.  However, as the claim was developed the Veteran indicated that his chest pain was due to hypertension and gastroesphageal reflux disease (GERD), among other disorders.  The Board then concluded that the issues on appeal were better characterized as entitlement to service connection for hypertension and entitlement to service connection for GERD.  In July 2011, the Board remanded the claims for additional development.

In October 2012, the Board denied the Veteran's claim for service connection for hypertension and once again remanded the claim for service connection for GERD for further development.   The case has been returned to the Board for appellate consideration.

The Veteran testified at a November 2003 Travel Board hearing.  A transcript of the hearing is in the claims file.

As previously noted in the October 2009, July 2011 and October 2012 decisions, the Veteran submitted a statement in June 2009 in which he disagreed with the effective date for the grant of service connection.  He did not specify the disability or disabilities.  He also appeared to request service connection for posttraumatic stress disorder (PTSD), and service connection for diabetes.  It does not appear, however, that there is AOJ consideration of these previously referred issues.  Consequently, the Board again refers these issues to the AOJ for appropriate action. 


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, GERD is shown to be etiologically related to active service.


CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board has granted the Veteran's claim for service connection, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the appellant has resulted.  See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection for GERD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not reference any gastroesophageal complaints.  Post-service, VA and private treatment records reveal that the Veteran has been diagnosed with GERD with ongoing treatment.

On VA examination in August 2011, the Veteran reported that he first began to experience symptoms of GERD during active service.  Specifically, he claimed that he had heartburn type symptoms throughout service and that his symptoms have persisted to the present.  He recalled treatment with a white liquid medicine during service.  He stated that after his retirement from service, his treatment has consisted of antacids or PPI's (proton pump inhibitors).  Currently, he reported taking Omeprazole on daily basis.  The examiner concluded that the Veteran's GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the negative opinion on the lack of complaint, treatment or diagnosis of heartburn in the service treatment records.  

Following appellate review in October 2012, the Board determined that further clarification was warranted with regard to the August 2011 opinion.  Significantly, the Board noted that the examiner should not ignore relevant and competent lay testimony and require corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the examiner did not address the Veteran's assertions that he experienced heartburn during service and in the years leading up to his diagnosis of GERD.  The Board emphasized that the Veteran's lay statements are sufficient to establish that he had heartburn as it is a symptom that is readily observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

In a December 2012 addendum, the same VA examiner concluded that based on symptoms and history given by the Veteran it is at least as likely as not that the reported heartburn in service was a manifestation of GERD.  The examiner explained that a clinical diagnosis of GERD can be made based on typical symptoms of burning and heartburn, relieved by antacids.  The Veteran has reported heartburn was relieved with antacids.

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for GERD.  The Veteran has reported experiencing heartburn type symptoms during active service and that that he has continued to experience these symptoms since that time.  Thus, he has offered competent lay evidence of observable symptomatology during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Moreover, a VA examiner has provided a positive nexus opinion linking the Veteran's current GERD disability to his in-service symptomatology.  Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's GERD is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for GERD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for GERD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


